                               Case 4:20-cr-00098-JM Document 218 Filed 09/03/21 Page 1 of 1
AO 442 (Rev. 01/09) Arrest Warrant (ARED rev. 7/b/2021)


                                                      .                                ·                                           FILED
                                      UNITED STATES DISTRICT COUR~sr'iRk06flf~fJr'i'1t'0.1°NsAs
                     2021 f_'-~ 27 fJ 11: 26 Eastern District of Arkansas SEP O3 l021
                          If   ••    ~   1    ,   ,   I    .,.,




                     Hnifod States of Amefiaa                                                                             TAMMY H. DO~JIIC
                     C.,<.,;, l.wl I a,      \I , , ...   1 •--•~-   ~

                                         V.                                                       Case No.       4:20C~0098-IO JM : : : : : : CLEM

                      Kelby Shane Epperson

                                    Defendant



                                                                            ARREST WARRANT
To:       Any authorized law enforcement officer
          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                  Kelby Shane Epperson,
who is accused of an offense or violation based on the following document filed with the court:

•     Indictment               •     Superseding Indictment                     •   Information     Osuperseding Information              Ocomplaint
•     Probation Violation Petition                                Osupervised Release Violation Petition     •   Violation Notice [R]Order of the Court

This offense is briefly described as follows:

           Violation of conditions of release, as further explained in the attached documents.




Date: August 27, 2021


City and state:         Little Rock, Arkansas                                                                 TAMMY ff. DOWNS, CLERK
                                                                                                                 Printed name and title


                                                                                       Return

          This warrant was received on (date)
                                                                                            , and the person was arrested on (date)
at (,;,ya,u/,tat•J      ~(d 1 /rJ--
Date:   q /, [1M,\                                                                         .--1.al/C_~_-
                                                                                                      --------,--____,,---~--=----:~!f,~Z==c:::::;:::>==-- ,__
                                                                                                               Arresting~gnature



                                                                                                                 Printed name and title
